Case 2:20-mj-00821-BNW Document 2 Filed 09/15/20 Page 1 of 11

SEALED

 

Office of the United States Attorney
District of Nevada

501 Las Vegas Boulevard South,
Suite 1100

Las Vegas, Nevada 89101

(702) 388-6336

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-mj-00821-BNW Document 2 Filed 09/15/fp, Hpage 2 of 11
DATED: 4:58 pm, September 15, 2020

U.S. MAGISTRATE JUDGE

NICHOLAS A, TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644

LISA C. CARTIER GIROUX
Nevada Bar No. 14040

Email: Lisa.Cartier-Giroux@usdoj.gov
KIMBERLY SOKOLICH
Email:Kimberly.Sokolich@usdoj.gov
Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Phone: (702) 388-6336

Representing the United States of America

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-821-BNW
Plaintiff COMPLAINT FOR VIOLATION OF:
VS. Count One:
Depredation Againt Property of the United
REGINALD LEWIS, States — 18 U.S.C. §§ 1361 and 2
Defendant.

 

 

BEFORE the Honorable Brenda Weksler, United States Magistrate Judge, Las Vegas,
Nevada, the undersigned Complainant, being duly sworn, deposes and states:
Count One
(Depredation Against Property of the United States)
On or about May 30, 2020, in the state and Federal District of Nevada,
REGINALD LEWIS,

defendant herein, willfully and by means of repeatedly kicking the windows of a building, did
injure and commit a depredation against property of the United States and of any department
or agency thereof, and property which had been manufactured and constructed for the United

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-mj-00821-BNW Document 2 Filed 09/15/20 Page 3 of 11

States, and any department or agency thereof, specifically the Foley Federal Building, located
at 300 South Las Vegas Boulevard, Las Vegas, Nevada 89101, and the resulting damage was
over one thousand dollars ($1000.00) all in violation of Title 18, United States Code, Sections
1361 and 2.

PROBABLE CAUSE AFFIDAVIT

1. Your Complainant is a Special Agent with the Federal Bureau of Investigation
(FBI), has been so employed since January 10, 2019, and is currently assigned to the Las Vegas
Field Office. Prior to this, he was a police officer for 10 years with the North Las Vegas Police
Department and Western Illinois University Police Department. As an FBI Agent,
your Complainant is assigned to the FBI's Las Vegas Violent Crimes Task Force and is
responsible for investigating a variety of violent crimes, to include bank robbery, kidnapping,
extortion, robbery, carjackings, assaults and murders of federal officers, racketeering related.
violent offenses, as well as long-term investigations into the activities and operations of career
criminals, criminal enterprises, drug trafficking organizations, and violent street
gangs. Your Complainant has experience in conducting criminal investigations, including the
investigation of criminal groups and conspiracies as well as the collection of evidence and the
identification and use of witnesses.

2. The following information contained within this criminal complaint is based on
your Complainant’s participation in this investigation or was provided to him by other law
enforcement personnel. I have not included every fact known to be concerning this offense. I
have set forth only the facts I believe are essential to establish the necessary foundation for this

Complaint. All times noted are approximate.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-mj-00821-BNW Document 2 Filed 09/15/20 Page 4 of 11

FACTS ESTABLISHING PROBABLE CAUSE

3. On May 30, 2020, in Las Vegas, Nevada, large crowds gathered in multiple
locations of the Downtown area. A crowd arrived at the Lloyd D George Courthouse, located
at 333 South Las Vegas Boulevard, Las Vegas, Nevada and the Foley Federal Building (FFB),
located at 300 South Las Vegas Boulevard, Las Vegas at approximately 10:15p.m. Participants
in the protest became more boisterous, fireworks were set off, the walls near the buildings were
spray painted with obscenities and anti-law enforcement graffiti, and several small bushes of the
landscaping were lit on fire. Multiple individuals went to the east entrance of the FFB and
began to throw paint on the windows and caused physical damage to the building. Individuals
kicked the windows and doors to damage or break them to make entry, spray painted windows,
and attempted to break windows with a hammer, metal bars, and the metal letters torn off from
the sign that read, “FOLEY FEDERAL BUILDING UNITED STATES COURTHOUSE.”

4, An on-duty Federal Protective Service (FPS) Protection Security Officer (PSO)
T.W., who was stationed inside the FFB, witnessed the damage and attempted break-in at the
building. T.W. stated the crowd outside could see him inside the building and said, “Get him!”
“Get the cop!” T.W. was in fear of the crowd breaking through the windows and door and was
in fear of the potential actions of the individuals against his person if they successfully made
entry. Ultimately, additional police units arrived inside the building and the crowd was
dispersed. Some letters torn from the FFB were taken by individuals and not recovered. The
Lloyd D. George Federal Courthouse was also damaged during this time.

5. On May 30, 2020, the FFB property located at 300 South Las Vegas Boulevard,
Las Vegas, Nevada, 89101, was property of the United States and of any department or agency
thereof and property which had been manufactured and constructed for the United States, and

any department or agency thereof.

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-mj-00821-BNW Document 2 Filed 09/15/20 Page 5 of 11

6. On June 3, 2020, the General Services (GSA) completed a damage estimate for
the repair and clean-up of the FFB property. The estimate totaled seventy one thousand three
hundred thirty five dollars and seventy-two cents ($71,335.72).

7. The FFB was equipped with surveillance cameras on the exterior of the building
which captured footage of individuals who damaged the building on May 30, 2020. One
individual who was captured on the surveillance footage damaging the FFB was later positively
identified by investigators as REGINALD LEWIS (hereinafter referred to as “LEWIS”).
LEWIS, a black male adult, wearing a black mask, a red “durag,” sunglasses, plain white t-
shirt, red athletic pants with a thick white stripe down each side, black sandals and a black
shoulder bag, was observed in the FFB video footage and other social media videos damaging
or attempting to damage the building by kicking the windows of the building. When LEWIS
was kicking the building, his mask was not on his face, but was below his chin. -

8. On FFB security Camera 19 at approximately 22:20:28, 22:20:32 and 22:20:36,
LEWIS was seen kicking the windows on the north end of the east entrance patio. LEWIS
kicked the windows a total of six (6) times. LEWIS was accompanied by a black female adult,
identified as JEANETTE WALLACE (hereinafter referred to as “WALLACE”). WALLACE
had-long braided blonde-highlighted hair and was wearing an orange jacket with blue jeans.
WALLACE similarly participated in damaging the FFB by kicking the doors and windows.
LEWIS appeared to follow WALLACE around and record the damage being done on his

cellphone.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-mj-00821-BNW Document 2 Filed 09/15/20 Page 6 of 11

   
 
 

Image #1 - 05/30/2020 - Foley Federal Building
WALLACE at FFB east patio windows.

 

Image #2 — 05/30/2020 - Foley Federal Building Security Camera 9, LEWIS recording
WALLACE and damage at FFB east patio windows.

ao

Image #3 - 05/30/2020 - Foley Federal Building Security Camera 19, LEWIS kicking
FFB windows.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-mj-00821-BNW Document 2 Filed 09/15/20 Page 7 of 11

   
   

we

Image #4 — 05/30/2020 - Foley Federal Building Security Camera 19, LEWIS kicking

FFB windows.

9. LEWIS and WALLACE were also observed in a social media video on
YouTube of a live stream posted by user name “Abandoned Explained” titled “LIVE: George
Floyd Protest in Downtown Las Vegas,” which recorded protests in the Downtown Las Vegas
area and the damage at the FFB on May 30, 2020. At the 2:00:43, 2:00:47, and 2:00:51 marks,
LEWIS was observed kicking the windows of the FFB. At the 2:01:10 mark of the same video,
LEWIS appeared to be using his phone to record the damage to the building—specifically,

WALLACE throwing items at the FFB.

  

ae aed

72020 - from “Abandoned Explained” Video, LEWI

moots

S kicking FFB.

| ne

Image #5 — 05/30

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-mj-00821-BNW Document 2 Filed 09/15/20 Page 8 of 11

  
  

 

ice ees

Image #6 — 05/30/2020 - from “Abandoned Explained” Video, LEWIS kicking FFB.

0- from “Abandoned

 

  

vans we ; nanan coe MEE
Image #8 — 05/30/2020 - from “Abandoned Explained” Video, LEWIS appears to be
recording damage with cellphone.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-mj-00821-BNW Document 2 Filed 09/15/20 Page 9 of 11

@ LIVE: Georg recateC miesaus

 

   

ae)

ac Be ee a a Eee Seco Ee
Image #9 ~ 05/30/2020 - from “Abandoned Explained” Video, LEWIS in red durag,
white shirt, and red pants holding cellphone.

10. Agents interviewed WALLACE on August 3, 2020. WALLACE admitted to
damaging the FFB on May 30, 2020 and was shown still photos (Images #2 and #8) from the
surveillance and YouTube videos. WALLACE identified the black male wearing the red durag,
white shirt, and red pants as her friend “Ray,” or REGINALD LEWIS.

11. Your Complainant conducted database checks of LEWIS, to include Nevada
Department of Motor Vehicle checks. These checks showed LEWIS had the same likeness and
body build as the individual who caused damage to the FFB.

12. After searching Facebook for the name “REGINALD LEWIS,” your Affiant
discovered LEWIS had a Facebook profile under the name “Raee Toon,”
https://www.facebook.com/raee.toon.The individual in the profile photo and other photos on
LEWIS’ Facebook appeared to be the same individual as seen in the surveillance footage. The
individual in the Facebook photos also bore the same likeness as LEWIS’ driver’s license
image. The profile showed that LEWIS was also Facebook friends with WALLACE.

13. Onhis Facebook profile, LEWIS posted live videos from the protests in Las
Vegas on May 30, 2020, including of himself and WALLACE damaging the FFB. In the
videos, LEWIS is wearing the same clothes he was seen wearing in the FFB and YouTube

8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-mj-00821-BNW Document 2 Filed 09/15/20 Page 10 of 11

surveillance footage. Additionally, LEWIS had several photos on his Facebook account on
different dates wearing a red “durag” similar to the one he wore the night he damaged the FFB
building.

Raee Toon was live. oo
May 30-9

 

79 Commonta 4 Visors:

me.
Image #10 ~ 09/09/2020 — from Facebook page “Raee Toon,” still photo of LEWIS
from live video LEWIS posted during the May 30, 2020 protests at the FFB.

14. On September 8, 2020, agents conducted surveillance at LEWIS’ known
residence and saw LEWIS leaving the residence. Agents confirmed that LEWIS appears to be
the individual in the FFB surveillance footage and in the live videos from the Facebook page

“Raee Toon” damaging the FFB along with WALLACE on May 30, 2020.

 

 
10
i
12
13
14
15
16
17
18
19 |
20
21
22

23

 

Case 2:20-mj-00821-BNW Document 2 Filed 09/15/20 Page 11 of 11

CONCLUSION
15. Based on the foregoing facts and information, Your Complainant believes there
is probable cause to believe that REGINALD LEWIS did commit a violation of 18 U.S.C. §§

1361 and 2 — Depredation Against property of the United States.

a

Special Agent Zachary Franklin
Federal Bureau of Investigation

 

Attested to by the Applicant in accordance with the requirements of Fed. R. Crim. P. 41 by
telephone on this 15th day of September, 2020.

  

 

EB

UNITED STATES MAGISTRA 2. &
ye
Go=
3 * 5

% =

% =

“Yay . we
“erape ny

10

 
